April 13, Dear Unitholders: You are invited to attend the Annual and Special Meeting (the “Meeting”) of holders (“Unitholders”) of trust units (“Trust Units”) of Enterra Energy Trust (the “Trust”) to be held in the Royal Room at the Metropolitan Centre, 333-4th Avenue S.W., Calgary, Alberta at 10:00 a.m. (Calgary time) on Wednesday, May 12, 2010.At the Meeting, you will be asked to, among other things, consider a proposed arrangement (the “Arrangement”) involving the Trust, Enterra Energy Commercial Trust, Enterra Energy Corp. (“EEC”), Enterra Production Partnership, Enterra Energy Partner Corp., Enterra Exchangeco Ltd., Equal Energy
